Citation Nr: 0612398	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for syringomyelia.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the veteran 
also initiated an appeal with respect to the issue of 
entitlement to service connection for chloracne, in his 
substantive appeal he specified that he was limiting his 
appeal to the issues of entitlement to service connection for 
tinnitus and syringomyelia.  

The veteran's appeal was previously before the Board in 
September 2004, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, service connection for tinnitus was granted 
and the disability was assigned one 10 percent evaluation in 
a February 2006 rating decision.  In April 2006, the 
veteran's representative submitted a notice of disagreement 
with the assignment of one 10 percent rating for tinnitus.  
This matter is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicides.  

2.  Syringomyelia was not present in service or manifested 
within one year of the appellant's discharge from service, 
and it is not etiologically related to his exposure to 
herbicides in service or otherwise etiologically related to 
service.  




CONCLUSION OF LAW

Syringomyelia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2004, to include notice that he should 
submit all pertinent evidence in his possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
syringomyelia.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records, Social 
Security Administration records, and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in February 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests syringomyelia to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
syringomyelia because it was caused by his exposure to 
herbicides in service or because it was manifested by 
numbness shortly after his discharge from service.  

The record reflects and the veteran does not dispute that he 
was initially diagnosed with syringomyelia in 1993, more than 
20 years following his discharge from service.  With respect 
to the contention that the disorder was manifested within one 
year of his discharge from service, the medical evidence 
supportive of the claim is limited to the report of a May 
2005 VA examination performed in response to the Board's 
remand directive.  At that examination, the veteran reported 
an incident, which possibly occurred within one year of his 
discharge from service, in which his child was burned when he 
attempted to give the child a bath because he was unable to 
judge the temperature of the water.  The examiner stated that 
if one accepts the veteran's claim that he was unable to 
judge the temperature of water in the first year following 
his discharge from service, then it would be at least as 
likely as not that the syringomyelia was manifested within 
one year of the veteran's discharge from service.

In the Board's opinion, the history reported by the veteran 
at the May 2005 examination is not reliable.  In this regard, 
the Board notes that no complaint or finding of numbness or 
any pertinent symptom is recorded in service medical records 
or any other medical evidence dated prior to the 1990's.  
Moreover, the medical records pertaining to treatment and 
evaluation of the veteran in 1993 show that he reported a 3 
to 5-year history of numbness.  In 1995, he reported an 8-
year history of numbness.  None of the medical records 
pertaining to treatment and evaluation of the syringomyelia 
show that the veteran reported a history of experiencing any 
pertinent symptoms prior to 1982 when he developed right 
upper extremity symptoms following an injury.  In fact, the 
record before the Board shows that it was not until the April 
2004 video conference hearing before the undersigned that the 
veteran alleged that he experienced pertinent symptoms within 
one year of his discharge from service.  Clearly, the history 
provided for clinical purposes is more reliable than the 
self-serving statements provided for compensation purposes.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the disorder was not present in 
service or manifested within one year of the veteran's 
discharge from service.

With respect to the contention that the disorder is related 
to the veteran's exposure to herbicides in service, the Board 
notes that syringomyelia is not subject to presumptive 
service connection on the basis of herbicide exposure.  The 
medical evidence supportive of the veteran's contention is 
limited to a March 2003 statement in which the veteran's 
private physician opined that the veteran's symptoms match 
those of patients exposed to herbicides and his syringomyelia 
is "casually related" to exposure to herbicides during 
Vietnam.  While this is competent evidence of the alleged 
nexus, the Board has determined that it is of limited 
probative value because the physician did not identify any 
scientific studies or other evidence supporting his opinion.  

The medical evidence against the claim includes the report of 
a VA Agent Orange examination in February 2001, in which the 
examiner opined that the veteran's syringomyelia was probably 
not related to herbicide exposure.  This opinion is also of 
limited probative value because the examination was performed 
by a physician's assistant, rather than a medical doctor, and 
the examiner did not properly support his opinion.

As noted above, the veteran was afforded a VA examination in 
May 2005 in response to the Board's remand directive.  The 
examiner concluded that it was unlikely the veteran's 
cervical syringomyelia was caused by exposure to Agent 
Orange.  He noted that a literature search through the 
National Library of Medicine disclosed no articles of a 
correlation between Agent Orange exposure and syringomyelia.  
He stated that syringomyelia is a congenital abnormality of 
the spine and that legions typically develop during the teen 
or young adult years, with the remainder of legions 
developing after specific spinal trauma, or in the case of 
the veteran, from unknown causes.  The Board has found this 
opinion to be the most probative because the opinion was 
rendered by a physician who examined the veteran and his 
pertinent history and who properly supported his opinion by 
noting that absence of scientific literature supportive of 
the alleged nexus.  

Accordingly, the Board concludes that the preponderance of 
the evidence also establishes that the disorder is not 
etiologically related to service.


ORDER

Entitlement to service connection for syringomyelia is 
denied.


REMAND

As noted above, the representative has filed a notice of 
disagreement with the February 2006 rating decision assigning 
one 10 percent rating for tinnitus.  As the veteran has not 
been provided a statement of the case in response to the 
notice of disagreement, a remand is required for the issuance 
of a statement of the case on this issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
entitlement to an initial rating in 
excess of 10 percent for tinnitus.  He 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  If the veteran perfects an appeal 
with respect to this matter, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


